DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al, US 2010/0003406 A1.
Lam et al teaches:
Regarding claims 21 and 28, a substrate processing system 1900, comprising: a process chamber 1100; a remote plasma source 1405 coupled to a processing volume (Paragraph 0074) of the process chamber 1100 by a plasma conduit 150; a mixing plate 130 disposed between the process chamber 1100 and the remote plasma source 1405, the mixing plate 130 including an opening therein through which the plasma conduit extends Figure 1, the mixing plate 130 including: a first passage 138 formed in the mixing plate 130 and fluidly coupled to the plasma conduit 150, the first passage 138 oriented tangentially (Figure 4B) with respect to the plasma conduit 150, the first passage including a first outlet (inside edge of 138) which opens into the plasma conduit; and a second passage 136 fluidly coupled to the plasma conduit 150, the second passage 136 positioned inward of the first passage 138 relative to a center 152 of the plasma conduit 150, or the second passage 136 positioned parallel to and adjacent the first passage (Figure 4A), the second passage 136 including a second outlet (inside edge of 136) which opens into the plasma conduit 150.  
Regarding claims 22 and 29, the first passage 138 of the mixing plate 130 and the second passage 136 of the mixing plate 150 are fluidly coupled upstream of the plasma conduit 150 by a third passage 140 formed in the mixing plate.  
Regarding claim 23 and 30, a fourth passage (second 138) formed in the mixing plate 130, the fourth passage oriented tangentially with respect to the plasma conduit 150. (Figure 4A) 
Regarding claim 24 and 31, further comprising a fifth passage (second 136) formed in the mixing plate 130, the fifth passage fluidly coupled to the plasma conduit 150, the fifth passage positioned parallel to the fourth passage.  (Figure 4A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al, US 2010/0003406 A1, in view of Rozenzon et al, US 2015/0371826 A1.
Lam et al was discussed above.
Regarding claims 25, 34, and 38, Lam et al does not teach the fourth passage of the mixing plate and the fifth passage of the mixing plate are fluidly coupled upstream of the plasma conduit by a sixth passage formed in the mixing plate.
Rozenzon et al teaches a first passage 118a, a second passage 118b, a third passage coupling the first passage to the second passage (formed by passages 302 and 306 joined to gas supply port 120-1 making a single third passage coupled to the first and second passages), a fourth passage 118c, a fifth passage 118d, and a sixth passage formed in the mixing plate, the sixth passage fluidly coupling the fourth passage to the fifth passage (formed by passages 310 and 314 joined to gas supply port 120-2 making a single sixth passage coupled to the third and fourth passages).  (Figure 7)
The motivation for replacing the third passage that supplied the gas to the first, second, fifth, and sixth passage of Lam et al with the third and fourth passages of Rozenzon et al is to provide independent control of the flow of gas through the first and second passages and independent control of the flow of gas through the fourth and fifth passages as taught by Rozenzon et al. This allows different flow rates or even different gases to be supplied to the mixing chamber of Lam et al by the first, second, fourth, and fifth gas passages. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the third passage of Lam et al with the third and sixth passage of Rozenzon et al.
Regarding claims 26, 27, 35, and 36, Lam et al differs from the present invention in that Lam et al does not teach that the second and fifth passages of the mixing plate are offset from a centerline of plasma conduit in a plane of the mixing plate, the plane of the mixing plate orthogonal to the plasma conduit. It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to rearrange the second and fifth passages so that they are offset from a centerline of plasma conduit in a plane of the mixing plate, the plane of the mixing plate orthogonal to the plasma conduit.
Regarding claims 38, Lam et al teaches that the mixing plate is divided into quadrants in a major plane of the mixing plates, and wherein the first and second passages are located in a first quadrant, and the fourth and fifth passages are located in a second quadrant.  (Figure 5B)
Regarding claim 39, Lam et al teaches that the third and fourth quadrants are located between the first and second quadrants. (Figure 5B) 
Regarding claim 40, Lam et al differs from the present invention in that Lam et al does not teach that the third passage is located in both first and third quadrants, and the sixth passage is located in both the second and forth quadrants. It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the third and sixth passages such that the third passage is located in both first and third quadrants, and the sixth passage is located in both the second and forth quadrants.
Response to Arguments
Applicant’s amendments and arguments, see Amendment and arguments, filed July 25, 2022, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Lam et al, US 2010/0003406 A1, and Rozenzon et al, US 2015/0371826 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. The Examiner notes that Rozenzon et al, US 10,008,368 B2, could also be used in place of Rozenzon et al, US 2015/0371826 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716